Citation Nr: 0715645	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-16 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability.

2.  Entitlement to a rating in excess of 10 percent for tinea 
corporis.  

3. Entitlement to service connection for a right knee 
disability, to include consideration as being secondary to a 
service-connected disability.

4.  Entitlement to service connection for a left knee 
disability, to include consideration as being secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. McElwain


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's left ankle disability is not manifested by 
marked limitation of motion, ankylosis or malunion.  

2.  The veteran's tinea corporis does not affect over 20 
percent of the entire body or 20 percent of exposed areas; 
and it does not require the use of systemic therapy.  

3.  The veteran's bilateral knee disabilities are not 
attributed to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.321, 4.6, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5271 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a rating in excess of 10 percent for 
tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7813-
7806 (2006).

3.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for secondary service connection.  In June 2003 and March 
2005, the AOJ sent letters providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for increased 
rating claims and service connection claims.  Although these 
letters postdate the initial adjudication, the claims were 
subsequently readjudicated without taint from the previous 
decision after each letter, no prejudice has been alleged, 
and none is apparent from the record.  In December 2006, the 
veteran was provided with notice of the disability rating and 
effective date regulations.  Although the notice was not 
timely, because the claims have been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing VA 
examinations.  

Left ankle disability
The veteran's left ankle disability, residuals of a sprain, 
is rated by analogy to limitation of ankle motion under 
Diagnostic Code (DC) 5271.  DC 5271 provides a 20 percent 
rating for marked limitation of motion of the ankle.  Ratings 
for limitation of motion must also reflect any functional 
limitation due to pain, flare-ups, fatigability, weakness, 
and incoordination that is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  See 38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  

An October 2002 x-ray record reports the x-ray was normal, 
with no evidence of fracture or dislocation.  The October 
2002 VA examination record reports that the veteran's ankle 
"appear[ed] normal", with dorsiflexion to 10 degrees and 
plantar flexion to 40 degrees.  The examiner assessed the 
veteran with "remote left ankle sprain."  

Another VA examination was conducted in August 2005.  The 
examination record reports the veteran's history of no 
symptoms except "once a year, the left ankle gives way."  
The veteran denied pain, stiffness, swelling, heat, redness, 
or fatigability.  Physical examination revealed negative 
findings as to effusion, tenderness, edema, instability, 
weakness, redness, heat, abnormal movement, or guarding.  
There also was no evidence of painful motion, fatigue, 
weakness, or incoordination.  The veteran was able to 
dorsiflex 20 degrees initially and 14 degrees after 
repetition without pain, fatigue, or weakness.  Plantar 
flexion was intact at 45 degrees initially and after 
repetition.  

The other treatment records associated with the claims file 
do not report any treatment for an ankle disability.  Based 
on the foregoing evidence, an increased rating must be denied 
under DC 5271 because there is no evidence of marked 
limitation of motion.  Normal dorsiflexion for the ankle is 
20 degrees and normal plantar flexion is 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  The veteran has full plantar 
flexion.  Although the 2002 examination reported the 
veteran's dorsiflexion was limited to 10 degrees, the more 
recent VA examination record reports that the veteran had 
near-full dorsiflexion, even after repetition.  Additionally, 
even the 10 degree limitation reported in the 2002 record 
would not warrant an increased rating because the veteran's 
range of motion is too significant to be considered 
"marked."  

A higher rating is also not available under a different 
rating code as there is no evidence of malunion (DC 5273) or 
ankylosis (DCs 5270, 5272).  Consequently, a rating in excess 
of 10 percent for the veteran's left ankle disability is 
denied.  

Tinea corporis
Tinea corporis is rated under DC 7813 which provides that it 
should be rated as dermatitis under DC 7806.  DC 7806 
provides a 30 percent rating for dermatitis or eczema that 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas or that requires systemic therapy 
for a total duration of 6 weeks or more during the past 12-
month period.  

A VA examination was conducted in October 2002.  The record 
notes the veteran had numerous light or hypopigmented spots 
varying from 2 to 3 millimeters (mm), primarily on the upper 
sternal area, with some along the lateral aspect of the neck.  
The veteran also had several spots of hypopigmentation on the 
thigh consistent with idiopathic guttate hypomelanosis.  The 
rest of the skin examination was normal.  The examiner 
assessed the veteran with mild tinea versicolor.

Another VA examination was conducted in August 2005.  The 
record notes the veteran's history of "lesions" at the 
anterior chest wall and upper portion of the posterior neck.  
The veteran stated that he used terbinafine cream for the 
condition on a daily basis, but he did not report the use of 
any systemic therapy.  The record reports that the veteran 
had numerous hypopigmented areas varying from 3 to 4mm in 
size at the upper chest/sternal region and at the posterior 
and lateral aspect of the veteran's neck.  The skin lesions 
were flat and not disfiguring, and the examiner stated that 
the lesions were consistent with tinea versicolor.  The 
examiner stated that the condition affects less than 1 
percent of exposed areas and less than 5 percent of the total 
body, with no evidence of scarring or disfigurement.  There 
was no evidence of tinea corporis.  

VA treatment records indicate that the veteran was prescribed 
terbinafine cream in June 2003.  The VA and private treatment 
records do not report any treatment for a skin condition, 
however, and there is no evidence that systemic therapy has 
been used.  Based on the foregoing, an increased rating is 
not warranted.  There is no evidence that systemic therapy 
has been prescribed, and there is no evidence that the 
veteran has tinea corporis or any other skin condition 
affecting at least 20 percent of the body or exposed areas.  

Bilateral knees
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Service connection may also be 
granted for arthritis when it is manifested to a compensable 
degree within one year of separation from service, 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006), or when the disability is shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  

The veteran's service medical records do not report any 
complaints or treatment pertaining to either knee, and the 
separation examination record reports normal findings for the 
lower extremities.  

The initial record of a right knee disability is dated in 
April 2002, when the veteran was found to have a large joint 
effusion, a large Baker's cyst, and a meniscus tear in the 
right knee.  See April 2002 private record.  A May 2002 
private treatment record reports that the veteran provided a 
long history of right knee pain, swelling, and catching.  In 
May 2002, the veteran underwent arthroscopic proximal medial 
meniscectomy of the right knee, chondroplasty of the medial 
femoral condyle, and shaving of the articular surfaces of the 
patella and femoral condyle.  A June 2002 VA x-ray record 
indicates that the veteran had osteoarthritic changes in the 
right knee.  

A VA examination was conducted in October 2002.  The record 
reports the initial complaint of left knee pain.  The 
examiner opined that it was "not likely that [the veteran's] 
knee problems are related to his feet problems," and "the 
ankle is not a factor."  

A September 2002 VA treatment record reports that the veteran 
reported that his left knee was "now giving way, popping," 
and that he fell several days before.  The veteran was noted 
to have left knee effusion and crepitus with medial joint 
line tenderness.  An August 2003 VA treatment record reports 
that the veteran's history of falling in September 2002 after 
his left ankle "buckled".  The record notes that the 
veteran stated that he had short-term memory loss so he 
"could not remember that he fell after his left ankle 
buckled and injured his left knee." 

A January 2003 magnetic resonance imaging (MRI) record 
indicates that the veteran had a meniscus tear in the left 
knee, and in August 2003, the veteran had an arthroscopic 
partial medial meniscectomy on the left knee, with 
chondroplasty of the medial and lateral femoral condyle.  See 
August 2003 VA surgery record.  The veteran was assessed with 
degenerative joint disease of the left knee in February 2004.  
See February 2004 VA treatment record.

June 2005 VA radiographic images revealed severe degenerative 
changes bilaterally, more on the right; and tricompartmental 
degenerative changes.  

Another VA examination was conducted in August 2005.  After 
summarizing the evidence of record, the examiner stated that 
the veteran's bilateral knee condition was not caused by the 
veteran's left ankle condition.  He stated that the records 
showed no treatment for a left ankle condition since 
separation from service, and it "would only be with 
speculation to report that [the] left ankle condition has 
contributed, in any way, to [the] bilateral knee condition.  
The examiner stated that attributing either knee disability 
to the left ankle disability was not possible without 
resulting to speculation, and he believed neither knee 
disability was due to the left ankle disability.  

Service connection is not warranted for either knee.  There 
is no evidence linking the veteran's knee disabilities to 
service and the first manifestations of the knee disabilities 
were more than one year after separation from service.  
Additionally, there is no evidence linking the knee 
disabilities to a service-connected disability, and both VA 
examiners offered negative nexus opinions.  Consequently, the 
veteran's claims for service connection are denied.  


ORDER

A rating in excess of 10 percent for a left ankle disability 
is denied.

A rating in excess of 10 percent for tinea corporis is 
denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


